      Case 4:17-cv-00475-JAS Document 222 Filed 06/11/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Center for Biological Diversity, et al.,        No. CV-17-00475-TUC-JAS (Lead)
                                                     No. CV-17-00576-TUC-JAS (C)
10                 Plaintiffs,                       No. CV-18-00189-TUC-JAS (C)
11   v.
                                                     ORDER
12   United States Fish and Wildlife Service, et
     al.,
13
                   Defendants.
14
15          Pending before the Court is the Tribes’ unopposed motion to file a single, joint
16   reply exceeding the page limitation, responding to both Rosemont Copper Company’s
17   (“Rosemont”) and the U.S. Forest Service’s (“Service”) responses to the Tribes’ motion
18   for a preliminary injunction. (Doc. 219.) The Court finds good cause, accordingly,
19          IT IS ORDERED that the Tribes’ motion (Doc. 219) is granted. The Tribes may
20   file a joint reply not to exceed 15 pages, responding to Rosemont’s and the Forest
21   Service’s responses to the Tribes’ motion for a preliminary injunction.
22          Dated this 10th day of June, 2019.
23
24
25
26
27
28
